Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 24, 2021. Claims 1-3, 5-11, 13-20 are pending. 

Response to Arguments
Applicant’s arguments July 24, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No. US 20180150799) in view of Walling et al. (Pub. No. US 20200059352 A1) and Qiu (Pub. No. : US 20200026700 A1)

As to claim 1 Hunt teaches a system, comprising: 
a blockchain network comprising a plurality of peer nodes programmed to store a blockchain and a state database comprising a plurality of key/value pairs (Fig. 11 and paragraphs [0072], [0029]: wherein a state database comprising a plurality of key/value pairs, see Hunt et al., Fig. 11 and [0072] for a blockchain network including a plurality of computing entities/nodes each includes a blockchain and world state; also see [0029] wherein the world state is represented by a key/value store);
the new node programmed to (paragraphs [0012]-[0013]: the process to certify a blockchain checkpoint performed by some parties/nodes):
retrieve a state database checkpoint of a state database, where the state database checkpoint is created at a block number of the blockchain (paragraphs [0012]-[0013]: retrieving the world state associated with the starting point (i.e., prior checkpoint));
determine that a plurality of peer nodes have reached a consensus on the state database checkpoint (paragraphs [0010]-[0011]: The checkpoint is certified, which means that all of the validating peers reached consensus on the state of the ledger at that point in time);
retrieve blocks of the blockchain from the checkpoint block number to a current block number (paragraph [0013]: retrieving blocks between the previous checkpoint and the target/current checkpoint);
construct an initial state database from the received state database checkpoint (paragraph [0013]: wherein the prior checkpoint or world state associated with the starting point represents an initial state database as recited); and 
execute transactions of the retrieved blocks on the initial state database to generate a current state database (paragraph [0013]: executing transactions in each block, block-by-block, against the version of world state until the target checkpoint has been reach, wherein the updated checkpoint world state can be interpreted as a current state database as recited).
Hunt does not explicitly disclose but Walling teaches a new node to be instantiated on the network (Paragraphs [0084]: Based on the outcome of the vote, information of the prospective peer, in this example peer 118, will be added to the group JSON document and all policies updated to reflect the new peer count).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hunt by adding above limitation as taught by Walling to provide the updated encrypted cryptographic distributed ledger (Walling, paragraph [0007]).
Hunt and Walling do not explicitly disclose but Qiu teaches Merkle tree in which one or more key-value pairs are stored at one or more leaf node (paragraph [0124]: blockchain networks, a smart contract specifies a Merkle tree as the data format to store transactions. The value of a transaction is stored on a leaf node of the Merkle tree);
reached a consensus based on a root hash of the Merkle tree and respective root hashes broadcast by the plurality of peer nodes (paragraphs [0084]-[0084],[0120], [00124]: the blockchain node can send the service request to the consensus network, so that another blockchain node in the consensus network performs consensus procedure on the service request, wherein  the blockchain node stores service data based on the data format specified in the smart contract. For example, in some blockchain networks, a smart contract specifies a Merkle tree as the data format to store transactions. The value of a transaction is stored on a leaf node of the Merkle tree. An address, such as a hash value of the transaction, is generated to uniquely identify the transaction and the address specifies a path from the root of the Merkle tree to the leaf node that stores the transaction. Thus, a transaction is stored in the blockchain in the form of a key-value pair, where the key is the address and the value is the transaction. To store a transaction in some blockchains, for example, a smart contract is executed to write the data of the transaction in the blockchain). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hunt and Walling by adding above limitation as taught by Qiu for improving flexibility and efficiency of data query in a blockchain (Qiu, paragraph [0016]).

As to claim 2 Hunt together with Walling and Qiu teaches a system according to claim 1. Hunt teaches wherein the new node is programmed to extract and store the one or more key/value pairs to construct the initial state database (paragraph [0029]) and Qiu teaches from the one or more leaf nodes of the merkle tree (paragraph [0124])

As to claim 3 Hunt together with Walling and Qiu teaches a system according to claim 1. Hunt teaches wherein the new node is programmed to generate a Merkle tree for the initial state database, wherein one or more key/value pairs of the initial state database are stored in one or more leaf nodes of the Merkle tree for the initial state database (paragraph [0030]). Note that Merkle tree teaches by Qiu see paragraph [0124].
As to claim 5 Hunt together with Walling and Qiu teaches a system according to claim 3. Hunt teaches wherein the new node is programmed to generate the merkle tree for the state database comprises generating the merkle tree in accordance with a defined merkle tree schema (paragraphs [0028]-[0029]). Note that Merkle tree teaches by Qiu see paragraph [0124].

As to claim 6 Hunt together with Walling and Qiu teaches a system according to claim 3. Walling teaches wherein the new node is programmed to: receive a consensus merkle tree into the new node and compare hash values of one or more level nodes of the consensus merkle tree and the merkle tree generated by the new node to isolate one or more leaf nodes that contain one or more discrepancies in one or more key/value pairs (paragraphs [0084]-[0085]). Note that Merkle tree teaches by Qiu see paragraph [0124].

As to claim 7 Hunt together with Walling and Qiu teaches a system according to claim 1. Hunt teaches wherein the new node is programmed to request the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network (paragraphs [0029]-[0031]).

As to claim 8 Hunt together with Walling and Qiu teaches a system according to claim 1. Walling teaches wherein the new node is programmed to generate a state database checkpoint at a next checkpoint interval number of blocks of the blockchain and determine the new node as correctly instantiated if the state database checkpoint matches a consensus state database checkpoint (paragraphs [0080]-[0085]).

	As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169